UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6502



PHILIP CORSO; ROBERT J. ROMITO; GEORGE H.
VAN WAGNER, III,

                                           Plaintiffs - Appellants,

          versus


DENNIS R. BIDWELL, Warden; MARIE GRAHAM,
Director of Health Services; SANDRA HOWARD,
M.D.; A. VICTORIA; M. RONGO, All in their
individual and official capacities,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-4070-PJM)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip Corso, Robert J. Romito, George H. Van Wagner, III, Appel-
lants Pro Se. Earle Bronson Wilson, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his mo-

tion for United States Marshals to personally serve the Defendants

and directing the Marshals to serve the Defendants by certified

mail return receipt requested. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may
exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2